.,,

                             IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

       ROBERT LOUIS TUCKER, III,
           Plaintiff,

              v.                                               CIVIL ACTION NO. 19-CV-0912

      MR. COLEY REYNOLDS,
           Defendant.                                             FILED
                                                                  MAR 11 2019
                                                      ORDERKATE BARKMAN, Clerk
                                                             By             Dep. Clerk
              AND NOW, this f f"aay of March, 2019, upon consideration of prose Plaintiff Robert

      Louis Tucker, Ill's Motion for Leave to Proceed In Forma Pauperis (ECF No. 1), Prisoner Trust

      Fund Account Statement (ECF No. 4), Complaint (ECF No. 2), and Motion for Reduction of

      Copies (ECF No. 3), it is ORDERED that:

              1.      Leave to proceed in forma pauperis is GRANTED.

              2.      Tucker, #KG-0042, shall pay the full filing fee of $350.00 in installments,

      pursuant to 28 U.S.C. § 1915(b). Based on the financial information provided by Tucker, an

      initial partial filing fee of $23.07 is assessed. The Superintendent or other appropriate official at

      SCI Frackville or at any other prison at which Tucker may be incarcerated is directed to deduct

      $23.07 from Tucker's inmate trust fund account, when such funds become available, and forward

      that amount to the Clerk of the United States District Court for the Eastern District of

      Pennsylvania, 601 Market Street, Room 2609, Philadelphia, PA 19106, to be credited to Civil

      Action No. 19-912. After the initial partial filing fee is collected and until the full filing fee is

      paid, the Superintendent or other appropriate official at SCI Frackville or at any other prison at

      which Tucker may be incarcerated, shall deduct from Tucker' s account, each time that Tucker's

      inmate trust fund account exceeds $10.00, an amount no greater than 20 percent of the money
./



     credited to his account during the preceding month and forward that amount to the Clerk of

     Court at the address provided above to be credited to Civil Action No. 19-912.

            3.     The Clerk of Court is DIRECTED to send a copy of this Order to the

     Superintendent of the SCI Frackville.

            4.     The Complaint is DEEMED filed.

            5.     Tucker' s Complaint is DISMISSED with prejudice for failure to state a claim,

     pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), for the reasons discussed in the Court' s Memorandum.

     Tucker may not file an amended complaint in this matter.

            6.      Tucker' s Motion for Reduction of Copies (ECF No. 3) is DENIED as moot.

            7.      The Clerk of Court shall CLOSE this case.

                                                  BY THE COURT:

                                                  /lL- f ' . ~                         .-
                                              /   EDUARDO C. ROBRENO,          J.
